On Motion for Rehearing.
Our suggestion in the opinion filed that the legislature enact a statute authorizing the district courts to determine heirship upon the conditions stated in the suggestion is construed by at least one district judge in the state, so Amicus Curiae, Caswell S. Neal, Esquire, of Carlsbad, informs us, as casting a cloud on proceedings under L. 1937, c. 214, 1941 Comp. §§ 33-711 to 33-713. It certainly was not our intention to do so.
The motion for rehearing will be denied.
SADLER, McGHEE, and COMPTON, JJ., concur.
LUJAN, J., being absent on account of illness, did not participate.